DETAILED ACTON

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of group I, claims 43-48, in the reply filed on 5/27/22 is acknowledged. Claims 29-42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 43-48 are being acted upon.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is indefinite, since it depends from itself. Therefore, the scope of the claims 44-48 cannot be established.  Amendment to claim 44 to depend from claim 43 would be remedial.

Claim 43 is allowable. The prior art does not teach or suggest an isolated immunogenic peptide, with a length of between 12 and 75 amino acids comprising i) an MHC class II T cell epitope of an alloantigenic protein of an allograft, wherein said alloantigen protein does not comprise SEQ ID NO: 18 or SEQ ID NO: 19 within 11 amino acids N or C terminally of said epitope in said alloantigen protein, and ii) a redox motif which is SEQ ID NO: 18 or SEQ ID NO: 19, wherein said epitope and said motif are immediately adjacent to each other or a re separated by at most 7 amino acids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644